                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA



LATIASHA SMITH WILLIAMS                                     CIVIL ACTION NO. 20-1145

VERSUS                                                     JUDGE GUIDRY

STATE OF LOUISIANA, ET AL                                  MAGISTRATE VAN MEERVELD



     MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
     AND, ALTERNATIVELY, MOTION FOR PARTIAL SUMMARY JUDGMENT

       MAY IT PLEASE THE COURT:

       Defendant, Brink Hillman, submits this memorandum in opposition to the Motion to

Remand and, alternatively, Motion for Partial Summary Judgment (R.Doc. 25) filed by plaintiff,

Latiasha Smith Williams.

       Plaintiff has alleged claims against Hillman and other defendants under 42 U.S.C. § 1983

as well as against the State of Louisiana under the Americans with Disabilities Act (“ADA”).

This Court clearly has original subject matter jurisdiction over these claims pursuant to 28

U.S.C. § 1331, and removal is therefore proper. Judges within this district and other courts

throughout the Fifth Circuit have consistently allowed the State of Louisiana or State agencies to

remove cases to federal court. While the removal waives the right of the State and the individual

defendants (to the extent named in their official capacities) to object to the federal forum,

removal does not result in a blanket waiver of sovereign immunity. Both the primary and

alternative relief sought by plaintiff should be denied.




{01069224 ‐ v1}
                                      LAW AND ARGUMENT

           1. Plaintiff’s motion to remand must be denied.

           This action was removed to the United States District Court for the Middle District of

Louisiana by the State of Louisiana (through the Department of Public Safety and Corrections),

Department of Corrections Secretary James LeBlanc, and Rayburn Correctional Center Warden

Robert Tanner on April 7, 2020, with the consent of all other served defendants. The action was

subsequently transferred to this Court.

           28 U.S.C. § 1441(a) provides that any civil action brought in a state court over which the

district courts of the United States have original jurisdiction may be removed by defendants to

federal court. Plaintiff’s state court petition for damages unambiguously asserts claims against

defendants King, Crain, Rogers, Hillman, Tanner, and LeBlanc under 42 U.S.C. § 1983 for

which original jurisdiction exists in this Court.1 The petition further asserts that the defendants

failed to accommodate plaintiff’s decedent “in violation of federal … law,” presumably either

the Americans with Disabilities Act or the Rehabilitation Act of 1973.2 There is no question that

the plaintiff has stated claims against all defendants over which this Court has original

jurisdiction.

           This Court further has original supplemental jurisdiction over plaintiff’s state law

wrongful death and survival claims under 28 U.S.C. Sec. 1367(a) because those claims “are so

related to” plaintiff’s Section 1983 claims that “they form part of the same case or controversy

under Article III of the United States Constitution.” While plaintiff in her motion argues in

passing that her state law claims should be severed from her federal claims and remanded to state

1
    R.Doc. 1-4, ¶¶ 79-85.
2
    Id., ¶ 105.

{01069224 - v1}                                    2
court, she makes no attempt to even argue that any of the bases provided in 28 U.S.C. Sec.

1367(c)(1)-(4) provide this Court any reason to decline to exercise supplemental jurisdiction over

those claims.

       Instead of arguing that removal was improper because this Court lacks jurisdiction,

plaintiff challenges the authority of counsel for the State, LeBlanc, and Tanner to remove the

case based on what she purports to be a waiver of the State’s Eleventh Amendment immunity.

Plaintiff argues, with no real support to be found in the case law, that “private counsel

representing the State” cannot remove a case. Indeed, she cites numerous cases at pages 8-9 of

her memorandum (Doc. 25-2) in which private attorneys representing the State have in fact

removed numerous cases to Louisiana federal district courts without any objections raised by the

parties, by the Court, or by the Louisiana Attorney General. Despite those cases, as well as

many others, Plaintiff urges this Court, “as a matter of first impression,” to ignore all of this

jurisprudence and instead defer to what he refers to the Fifth Circuit’s “rule” in Dagnall v.

Gegenheimer, 631 F.2d 1195 (5th Cir. 1980).

       As an initial matter, there is no legal basis for differentiating between in-house attorneys

working within the Attorney General’s office from outside counsel retained by the Attorney

General. La. R.S. 49:257(A) provides that the Louisiana Attorney General shall represent and

defend the state and all departments and agencies of state government in all litigation arising out

of or involving tort or contract. La. R.S. 49:258 (first passed in 1988, eight years after Dagnall)

authorizes the Attorney General to appoint private counsel to represent the state or a state agency

with the concurrence of the Louisiana commissioner of administration. All defense counsel in

this proceeding have been appointed by the Louisiana Attorney General, with the concurrence of


{01069224 - v1}                                 3
the Louisiana Commissioner of Administration (through the Office of Risk Management), as

Special Assistant Attorneys General with full statutory authority to represent the State of

Louisiana. Counsel in this proceeding and all other proceedings defended by “private counsel”

merely step into the shoes of the Attorney General. Contrary to plaintiff’s assertion, counsel

could not have removed this matter to federal court without first obtaining express authority from

the Louisiana Attorney General’s office to do so.

         Second, and just as important, Dagnall had nothing to do with removal. In Dagnall, a

resident of Wisconsin filed suit against the State of Louisiana in the United States District Court

for the Eastern District of Louisiana based on diversity of citizenship in a negligence action

brought solely under state law. The issue before the Fifth Circuit in that case was whether the

State of Louisiana had waived its sovereign immunity because private counsel answered the suit

and proceeded to trial, not whether the State had waived immunity because private counsel

appointed by the Louisiana Attorney General had authority to remove a case on behalf of the

State.

         2. Removal by the State or a State agency is not a blanket waiver of sovereign
            immunity.

         Plaintiff’s argument relies in large part on the incorrect implication that the removal by

the State waived its sovereign immunity in all aspects. This is incorrect.

         In Jones v. La. Dep’t of Health & Hosps., Civil Action No. 15-6997, 2016 WL 3198614

(E.D.La. June 9, 2016) (Engelhardt, J.), a lawsuit against the Louisiana Department of Health

and Hospitals was removed to this Court asserting § 1983 and ADA violations by the State and

two State employees. The plaintiff then argued that the State waived its sovereign immunity

against both claims due to the removal. Judge Kurt Engelhardt, citing to the Fifth Circuit’s

{01069224 - v1}                                  4
holding in Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 254 (5th Cir. 2005), noted that “there

are two distinct components to the immunity that the States enjoy as sovereigns: immunity from

suit in a particular forum and immunity from liability.” Id. at 3-4. The Court ruled that the

State, by removing the action to federal court, had clearly waived the first component of

immunity and could not object to being sued in federal court. The State, however, “[did] not

waive is immunity from liability.” Id. at *4.

        Similarly, in Pegues v. Bd. of Supervisors, Civil Action No. 18-2407, 2019 WL 1544366

(E.D.La. Apr. 9, 2019) (Morgan, J.)—a case in which private counsel appointed as special

assistant attorneys general removed an ADA claim to this Court—Judge Susie Morgan held that

the LSU Board of Supervisors, as an arm of the State, had waived its right from immunity to the

federal forum through the removal but did not waive its right to claim immunity from liability.

Id. at *7-8.

        By removing the instant case to federal court, the State (and all individual defendants

which consented to the removal) only partially waived its sovereign immunity. The State waived

its right to object to being haled into a federal forum and defending this matter through trial and

beyond. But the State (and the individual defendants, to the extent that plaintiff named them in

their official capacities as officers or employees of the State) did not waive any potential

immunity from liability. The State, for example, would not have waived its right to assert that it

is not a “person” subject to suit under § 1983 or its right to assert immunity from ADA claims as

it did in Jones and Pegues. Hillman and the other individual defendants have not waived their

rights to claim immunity in their official capacities. All parties have simply waived any right to




{01069224 - v1}                                 5
object to the federal claims or state law claims from being heard in this Court and being tried in

this Court.

                                           CONCLUSION

       The State and its agencies and employees have removed cases to this Court many times.

Their authority to do so and the consequences of doing so on sovereign immunity are both well

established in this district. This is not a matter of first impression. Undersigned counsel, like

counsel for the State and all other defendants in this matter, has been duly authorized by

Louisiana law to act on behalf of the Office of the Louisiana Attorney General. The Court

should deny plaintiff’s Motion to Remand and alternative Motion for Partial Summary Judgment

and retain jurisdiction over all claims.

                                             Respectfully submitted,

                                             JEFF LANDRY
                                             ATTORNEY GENERAL

                                           By: s/ Gregory C. Fahrenholt
                                              DENNIS J. PHAYER (La. Bar # 10408)
                                              GREGORY C. FAHRENHOLT (La. Bar # 28572)
                                              BURGLASS AND TANKERSLEY, LLC
                                              Special Assistant Attorneys General
                                              5213 Airline Drive
                                              Metairie, Louisiana 70001
                                              Telephone: (504) 836-0428
                                              Facsimile: (504) 287-0468
                                              Email: dphayer@burglass.com
                                              Email: gfahrenholt@burglass.com
                                              Attorneys for Brink Hillman




{01069224 - v1}                                 6
